Case 2:20-cv-00380-JRG Document 50-1 Filed 01/12/21 Page 1 of 1 PageID #: 1497




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

              PLAINTIFFS,
                                                       Civil Action No. 2:20-cv-380
V.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

              DEFENDANTS.

         ORDER GRANTING MOTION FOR WITHDRAWAL OF COUNSEL

        Before the Court is Defendants’ Unopposed Motion to Withdrawal Thomas D. Pease

 as attorney of record in the above-captioned matter. The Court, having considered same, is of

 the opinion the motion should be GRANTED.
